of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-113514-10 uil the honorable orrin g hatch united_states senate washington dc attention --------------- dear senator hatch i am responding to your letter dated date on behalf of your constituents -- ----------------------------------------- ------------------------- wrote about the differences in the tax treatment between the losses direct and indirect investors sustained from the fraud mr bernard l madoff perpetrated -------------------------said they lost funds in their personal savings a charitable_remainder_trust and their individual_retirement_accounts iras revrul_2009_9 explains the income_tax law that applies to investors who lost money in a fraudulent investment arrangement and are entitled to a theft_loss deduction revproc_2009_20 provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme these direct investors include individuals partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors in revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code however this restriction does not prevent indirect investors from benefitting from the safe_harbor treatment for example partners in a feeder fund can deduct their share of a theft-loss deduction the fund claimed a charitable_remainder_trust crt is exempt from federal_income_tax although it may be subject_to excise_taxes crts differ from conex-113514-10 iras and sec_401 retirement plans in that a crt is an entity separate from its grantor for income_tax purposes with its own separate_return filing_requirements because under current law only a direct investor may claim theft losses arising from a ponzi scheme only a trustee on behalf of a crt may claim losses arising from the ponzi scheme however the crt must be a qualified investor under revproc_2009_20 which would affect the amount and character of the distributions made to its beneficiaries for investments held in tax-deferred vehicles such as iras the code limits a loss or other deduction to the taxpayer's cost or other basis to prevent multiple deductions or exclusions for the same amount if taxpayers have basis in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions or because we have not taxed the growth in value in the ira they cannot take a deduction for the economic loss in the plan or ira in this situation the tax effect of the economic loss is that economic_income that we never taxed or we taxed but then an ira deduction offset it will not be taxed now or in the future allowing taxpayers with no basis in a retirement_plan or ira to take a loss deduction for amounts that they deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction i hope this information is helpful if you have additional questions please contact me -- ------------------ or ------------------------ at -------------------- sincerely john p moriarty chief branch i income_tax accounting
